The carrier and employer appeal from an award of compensation. The sole issue involved is whether claimant sustained an accidental injury. He was employed as a helper or assistant janitor in an apartment house, and a part of his duties was to fire a boiler to keep steam up. At the time of the alleged accident he had thrown about a dozen shovelfuls of coal into the furnace. Each shovelful weighed between thirty-five and forty pounds. As he was withdrawing the shovel the last time he fell to the floor and was unable to rise. His injury was later diagnosed as subarachnoid hemorrhage of the brain. There is medical testimony to sustain a finding that the rupture of a blood vessel in claimant’s brain was due to the extreme exertion he was engaged in. A question of fact was presented as ÍP whether claimant’s injury was accidental. The State Industrial *963Board have so found and nothing is presented which requires us to reverse as a matter of law. Award affirmed with costs to the State Industrial Board. Hill, P. J., Heffernan, Sehenek and Foster, JJ., concur; Crapser, J., dissents and votes to reverse the award and dismiss the claim on the ground that there is no proof of an accident.